Case 2:20-mj-30088-DUTY ECF No.1 filed 02/21/20 PagelD.1 Pagelof8 xf

 

AUSA: April N. Russo Telephone: (313) 226-9100
AQ 91 (Rev. 11/11) Criminal Complaint Special Agent: Raymond C. Nichols Telephone: (313) 965-2323
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America

 

Phillip R. Cape '. Case:2:20-mj-30088
Judge: Unassigned,
Filed: 02-21-2020 At 11:30 AM
USA v. PHILLIP R. CAPE (CMP)(MLW)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ September 22, 2018 - February 20, 2020 in the county of _Oakland and elsewhere jn the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 USC § 2252A(a)(1)(2) Receipt of child pornography
18 USC § 2252A(a)(5)(b) Possession of child pornography

This criminal complaint is based on these facts:
see attached affidavit.

Continued on the attached sheet. ae < ?
ote a Ye tne oe

Pa e Complainant’s signature
4

Raymond C. Nichols, Special Agent (FBI)
Printed name and title

2

Sworn to before me and signed in my presence.

 

Date: February 21, 2020 Judge’s signature
City and state:_Detroit, Michigan Hon, Anthony P. Patti, United States Magistrate Judge

 

 

Printed name and title :
Case 2:20-mj-30088-DUTY ECF No.1 filed 02/21/20 PagelD.2 Page 2of8

AFFIDAVIT IN SUPPORT OF APPLICATION FOR COMPLAINT
AND ARREST WARRANT

I Raymond C. Nichols, having been first duly sworn, do hereby depose and
state as follows:

I. INTRODUCTION

1. [have been employed as a Special Agent of the FBI since February of
2012. I am currently assigned to the FBI Detroit Division. As a Special Agent, I
investigate federal criminal violations related to Internet fraud, computer
intrusions, and the FBI’s Innocent Images National Initiative, which investigates
matters involving the online sexual exploitation of children. I am currently
assigned to the Southeast Michigan Trafficking and Exploitation Crimes Task
Force (SEMTEC). I have gained experience through training at the FBI Academy,
post Academy training, and everyday work related to conducting these types of
investigations. Before joining the FBI, I obtained a bachelor’s degree in computer
information systems and employed as a network/server administrator for
approximately nine years.

2. This affidavit is made in support of an application for a criminal
complaint and arrest warrant for PHILLIP R. CAPE (date of birth **/**/1980)
for violating 18 U.S.C. §§ 2252A(a)(1)(2) and 2252A(a)(5)(b) receipt and
possession of child pornography.

3. The statements contained in this affidavit are based in part on written
Case 2:20-mj-30088-DUTY ECF No.1 filed 02/21/20 PagelD.3 Page 3of8 —

reports from other law enforcement agents, independent investigation and analysis
by law enforcement officers/analysts, and my experience, training and background
as a Special Agent (SA) with the FBI. Because this affidavit is being submitted for
the limited purpose of securing an arrest warrant, I have not included each and
every fact known to law enforcement concerning this investigation. The facts set
forth establish probable cause that CAPE has violated Title 18 U.S.C. §§
2252A(a)(1)(2) and 2252A(a)(5)(b).
Il. PROBABLE CAUSE

4. On or about September 22, 2018 an FBI online covert employee
(OCE) posted a message on the mobile social media application Whisper which
included a photograph of a young female child blowing bubbles. Whisper is an
internet-based application. The message stated, “@active/M_38_icezt_seeking
similar.” Within minutes the OCE received a message from Whisper username
the_wow which stated, “Dont have an active incest relationship but I think it’s
really hot. Will you tell me about yours?” The OCE indicated that he was active
with his 11 year old daughter. The word active was used to indicate that the OCE |
was in a sexual relationship with his own 11 year old daughter.

5. On September 22, 2018, the OCE provided his KIK username to
Whisper user the_wow and told him that they could continue the conversation on

KIK. KIK is also a mobile phone application that allows user to send text and
Case 2:20-mj-30088-DUTY ECF No.1 filed 02/21/20 PagelD.4 Page4of8

multimedia messages using the internet. The_wow sent the OCE a message which
stated, “Messaged you there.”

6. On September 22, 2018, immediately after the wow indicated he had
sent the OCE a message on KIK, the OCE received a message from KIK user
CApep824. CApep824 indicated that he used and could access methamphetamine
and the OCE asked him when he could share. CApep824, in response, stated,
“When you sharing lol.” Based on my training and experience, that statement from
CApep824 indicated that he was inquiring about engaging in sexual activity with
the OCE’s 11 year old daughter.

7. From September 22, 2018 through October 5, 2018 the OCE and
CApep824 discussed meeting up for sex with the OCE’s 11 year old daughter.
CApep824 indicated that he could provide methamphetamine to the OCE and his
daughter. At one point CApep824 sent a video which he purported to be himself
smoking a substance using a glass pipe. Based on my training and experience the
video appeared to depict him smoking methamphetamine. For a reason unknown
to the OCE at the time, CApep824 stopped conversing with the OCE.

8. An FBI analyst began working to identify CApep824 using
subpoenas, law enforcement databases, open source and social media. The FBI
was able to identify CApep824 as PHILLIP R. CAPE, date of birth **/**/ 1980,

home address 5*** Langlewood Drive, West Bloomfield, Michigan. A Michigan
Case 2:20-mj-30088-DUTY ECF No.1 filed 02/21/20 PagelID.5 Page5of8

driver’s license photograph was obtained which matched the person in the video
sent from CApep824.

9.  Acriminal history was obtained for CAPE which indicated multiple
arrests for dangerous drugs out of Colorado. Additionally, CAPE is on parole for
drug charges out of Colorado. CAPE is supervised by a parole agent in Michigan.

10. Based on the information available to the FBI at this time, it appears

that CAPE stopped talking to the OCE because he was incarcerated in Colorado.

11. On December 23, 2019 the OCE received a KIK message from
CApep824 which stated, “Hey, you still around?” and “idk if u remember me from _
like a year ago.” The OCE did not respond to the message until February 10, 2020
and stated, “I remember u...” CApep824 told the OCE that he was getting high,
and asked, “Things still going with ya daughter?” CApep824 then sent a video that
was purported to be him smoking a substance using a glass pipe consistent with the
use of methamphetamine. The OCE told CApep824 that he was still active with
his daughter and CApep824 asked the OCE “U still want to get her high and
share?” The OCE indicated that he was still interested and CApep824 asked how
old she was. The OCE told CApep824 that she was 12 years old. The OCE and

CApep824 continued to discuss meeting up and “ground rules.”
Case 2:20-mj-30088-DUTY ECF No.1 filed 02/21/20 PagelD.6 Page 6of8

 

 

 

 

 

 

 

 

 

 

 

12. A portion of that conversation follows:
DATE USER MESSAGE
2/13/2020 CApep824 Well what are your limits
2/13/2020 OCE You have to use a
condom for everything
except maybe oral sex. If
she cries it has to stop.
Nothing that will leave
any marks.
2/13/2020 CApep824 Absolutely. Cryings a no
go
2/13/2020 OCE 100%
2/13/2020 CApep824 I want her to want it
2/13/2020 CApep824 A horny 12 year old slut
is so hot
13. On February 20, CApep824 and the OCE agreed to meet at Bob

Evans in Romulus, Michigan. The OCE asked CApep824 if he had “... party

supplies.” CApep824 indicated that he did. Party supplies in this instance was a

reference to methamphetamine which was to be provided to the OCE and his 12

year old daughter.

14.

On February 20, 2020 in anticipation of CApep824’s arrival,

SEMTEC setup surveillance in the vicinity of the Bob Evans. At approximately 8

PM surveillance observed a black in color Mazda 3 known to be registered to

CAPE pull into the lot and park. Members of SEMTEC made contact with the

driver of the Mazda 3 who was identified as CAPE.

15.

CAPE admitted to using KIK account CApep824 and stated that he

 
Case 2:20-mj-30088-DUTY ECF No.1 filed 02/21/20 PagelD.7 Page 7 of 8

was the only person to do so. CAPE used KIK on his password protected Samsung
cellular telephone. CAPE indicated that he had driven from Pontiac, Michigan to
the Bob Evans to meet a man and his daughter, but that it was just to see if they
were real. CAPE indicated that he had multiple conversations like those detailed
in this affidavit. He also stated that he had met up with a 16-year old girl in Taylor
and had her perform oral sex on him and that sexual pictures of her would be found
on his cellular phone.

16. CAPE also indicated that he was a member of some online groups that
shared child pornography files. CAPE told me that there would be approximately
10-12 child pornography files on his phone. CAPE provided the password (swipe
code) to his phone and written consent to search it. CAPE denied that there were
any drugs in his car.

17. From inside the Mazda 3 driven by CAPE, the FBI recovered a
sizeable amount of suspected methamphetamine and a glass pipe which appeared
similar to the one depicted in the videos sent to the OCE. When confronted with
this information CAPE apologized to the Agents for lying about the drugs and
admitted that they were indeed methamphetamine.

18. On February 21, 2020, a preliminary review of CAPE’s Samsung
phone was conducted at the FBI offices in Detroit, Michigan. There were multiple

files on the phone which meet the federal definition of child pornography. Three
Case 2:20-mj-30088-DUTY ECF No.1 filed 02/21/20 PagelD.8 Page 8 of 8

of those files are described below:

a. Image 1 — This image appears to depict a prepubescent female child with
a penis in her mouth. The image is tightly focused on the face of the
child.

b. Image 2 — This image appears to depict a prepubescent female child. The
child is completely nude, and seated with her legs spread to expose her
vaginal area. On her chest is a liquid substance believed to be male
ejaculate.

c. Image 3 — This image appears to depict a completely nude prepubescent
female child. The child is sitting on the face of what appears to be an
adult female wearing lingerie. The child’s legs are spread to expose her
vaginal area.

Il, CONCLUSION
19. Probable cause exists that PHILLIP R. CAPE violated 18 U.S.C. §§

2252A(a)(1)(2) and 2252A(a)(5)(b) receipt and possession of child pornography.

Respectfully submitted,

a
a K42—

Federal Bureau of Investigation

Sworn and subscribed before me
on this 21" day of February 2020.

LY PA

Hon. Anthony P. Patti
UNITED STATES MAGISTRATE JUDGE

 

 
